Exhibit 10.44

Framework Agreement for Termination of Lenovo Security Control Structure

This Framework Agreement for Termination of Lenovo Security Control Structure
(this “Agreement”) is entered into by the following parties as of December 1,
2010 in Beijing:

Party A: Qi Jian, citizen of the People’s Republic of China (the “PRC”), ID
No. 110108196007011212 with address at Room 628, Zhongdian Information Tower
No.6 Zhongguancun South Street, Haidian District, Beijing (100086);

Party B: Liu Kequan, PRC citizen, ID No.: 110106196305012456, address at Room
810, Zhongdian Information Tower No.6 Zhongguancun South Street, Haidian
District, Beijing (100086);

Party A, Party B and the management of Lenovo Security Technologies (Beijing),
Inc. (“Lenovo Security”) represented by Party A and Party B (of which the
specific members are to be identified by Party A and Party B) are hereinafter
referred to as the Buyers;

Party C: Lenovo-AsiaInfo Technologies, Inc., a limited liability company
established and existing under the PRC laws with its address at 4/F Zhongdian
Information Tower No.6 Zhongguancun South Street, Haidian District, Beijing
(hereinafter referred to as “Lenovo-AsiaInfo”); and

Party D: AsiaInfo-Linkage, Inc, a US listed company and the parent company of
Lenovo-AsiaInfo

Party C and Party D hereinafter collectively referred to as Controlling Party.

The parties above shall be referred to each as a “Party”, and collectively as
the “Parties”.

Whereas:

 

(1) Lenovo Security is a domestic limited liability company established and
existing under the PRC laws, and its current shareholding structure registered
with the local administration of industry and commerce (the “AIC”) is: Legend
Holdings Limited (the “Legend Holdings”) holds 51%, Qi Jian holds 25% and Wang
Zheng holds 24% (Legend Holdings, Qi Jian and Wang Zheng are collectively
referred to as the “AIC Shareholders”).

 

(2) In 2004, AsiaInfo Holdings Inc. (currently known as AsiaInfo-Linkage, Inc.)
acquired the IT service business from Lenovo Group Limited, and decided to
transfer the information security business as part of the IT service business to
Lenovo Security. Party C financially controlled Lenovo Security by entering into
the loan agreements, power of attorney, exclusive option agreements, exclusive
business cooperation agreements and share pledge agreements (collectively as the
“Financial Control Agreements”) with Lenovo Security and the AIC Shareholders.

 

(3) The Control Party acknowledges that in 2004 it assisted Legend Holdings and
the management of Lenovo Security in exploring and developing information
security business by providing the AIC Shareholders with capital and technology
support.

 

(4) The Control Party agrees to terminate its financial control over Lenovo
Security, and make its best efforts to assist the Buyers in acquiring the equity
interest in and the control over Lenovo Security in such ways as permitted by
the PRC laws.



--------------------------------------------------------------------------------

Therefore, upon amicable consultation, the Parties agree as follows (except as
otherwise explicitly provided herein, the amount mentioned herein shall be in
RMB):

 

1 The Parties agree that the consideration for the Control Party to terminate
the Financial Control Agreements shall be 103.43 million (the “Transaction
Consideration”), and the Transaction Consideration shall be the amount actually
received by the Control Party without deducting any taxes and fees to be paid by
other Parties in order for the Control Party to receive the Transaction
Consideration. The Parties agree that the Transaction Consideration may be
adjusted in accordance with the Appraisal Report (as defined below), provided
that such adjustment shall not cause any losses to the income statement of Party
D prepared based on US GAAP. Meanwhile, in order to assist the other Parties to
reduce their tax liability to the extent permitted by applicable laws, the
Parties agree to adjust the structure of the transactions contemplated
hereunder.

 

2 The Transaction Consideration shall be paid through the following:

 

  2.1 Lenovo Security shall distribute its undistributed profit of 56.61 million
up to December 31, 2009 (which shall be about 51.06 million after deducting
individual income tax) to the AIC Shareholders as dividends, and Wang Zheng and
Qi Jian shall entrust Lenovo Security to pay the dividends distributed to them
to the Control Party or other entities designated by the Control Party, and
Legend Holdings shall pay the dividends distributed to it to the Control Party
or other entities designated by the Control Party through donation or other
legitimate methods.

 

  2.2 Party B shall purchase the 24% equity interest in Lenovo Security held by
Wang Zheng at least one week before the Closing Date, execute all the Financial
Control Agreements upon the request of the Control Party, and repay the loan of
5.76 million to Party C under the Financial Control Agreements on or before the
Closing Date, and the Control Party shall terminate all the Financial Control
Agreements with Party B on the Closing Date.

 

  2.3 The Control Party shall terminate all the Financial Control Agreements
with Party A on the Closing Date, and Party A shall repay the loan of 6 million
to Party C under the Financial Control Agreements on or before the Closing Date.

 

  2.4 The Parties shall try their best to cause Legend Holdings to initiate the
transfer of equity in Lenovo Security and to execute equity transfer agreement
to transfer its 51% equity interest in Lenovo Security to the Buyers or entities
designated by the Buyers before the Closing Date. The Buyers shall pay relevant
equity transfer price to Legend Holding on or before the Closing Date. The
Control Party shall terminate all the Financial Control Agreements with Legend
Holdings on the Closing Date.

 

  2.4.1 The Parties acknowledge the contract transfer proposed by Legend
Holdings, that the 51% equity interest in Lenovo Security held by Legend
Holdings shall be directly transferred to the Buyers or entities designated by
the Buyers through agreements without auction in equity exchange agency, and the
total pre-tax consideration for such transfer shall be 17.34 million on the
assumption that Legend Holdings, based on the Appraisal Report, agrees to the
price of 17.34 million for the transfer of 51% equity interest in Lenovo
Security. The Parties shall cause Legend Holdings to pay the equity transfer
price to the Control Party or other entities designated by the Control Party
after deducting the income tax of 1.275 million.

 

  2.4.2 Notwithstanding Article 2.4.1 hereof, the Parties acknowledge and agree
that the transfer price for the equity interest held by Legend Holdings in
Lenovo Security shall not be lower than the result of the appraisal report on
the equity interest value of Lenovo Security (the “Appraisal Report”) prepared
by the appraisal institution identified by Legend Holdings, and shall be
acceptable to Legend Holdings. The base date for appraising the equity interest
value of Lenovo Security shall be October 31, 2010.

 

  2.5

The Buyers shall enter into donation agreements on or before the Closing Date,
and the



--------------------------------------------------------------------------------

 

donation amount shall be 66.5 million - the net amount of the dividends under
Article 2.1 - the amount under Article 2.2 - the amount under Article 2.3 - (the
consideration received by Legend Holdings under Article 2.4 - income tax to be
paid by Legend Holdings under Article 2.4) + 36.93 million as current account
between Lenovo Security and Lenovo Computer System Technology Service Co., Ltd.
(“Lenovo Computer”) . The Buyers undertake to donate the above amount to the
Control Party or other entities designated by the Control Party before June 30,
2011. The Buyers agree that if the Buyers fail to donate the above amount to the
Control Party or other entities designated by the Control Party before June 30,
2011, Lenovo Security shall waive the indebtedness owed by Lenovo Computer to
Lenovo Security in the amount equaling the amount above, which shall be
specified by the resolutions of the shareholders of Lenovo Security as of the
date on which the equity transfer agreement stipulated in Article 2.4 hereof
takes effective.

 

  2.6 The Control Party and the Buyers shall agree on the amount of the current
account between Lenovo Computer and Lenovo Security equaling approximately
36.93 million and the specific time to pay such current account. The balance
between the current account equaling 36.93 million and the amount under the
donation agreements under Article 2.5 hereof shall be fully paid by the Control
Party after the Control Party and/or Legend Holdings receive the amount under
Articles 2.1 to 2.4 hereof, provided that all current account shall be paid in
no event later than three business days after the Control Party receives all the
amount under this Agreement.

 

  2.7 After the full performance of Articles 2.1 to 2.6 above, if the amount
actually received by the Control Party after deducting the current account of
36.93 million paid by Lenovo Computer is (i) less than 66.5 million, the Buyers
shall made additional payment to make up the difference to the Control Party or
other entities designated by the Control Party; or (ii) more than 66.5 million,
the Control Party shall return the difference to the Buyers or entities
designated by the Buyers in the form of technology service fees or other forms
acceptable to the Buyers, and the amount of such difference and the payment
method shall be agreed by the Parties separately at that time.

 

  2.8 The Parties agree that the transaction action and cash flow sheet set
forth in Appendix I to this Agreement shall be the transaction action scheme and
calculating principles for cash flow under this Agreement and shall be reference
for performance of this Agreement. The specific actions and detailed figures in
such Appendix I may be amended from time to time according to the situation of
the transaction.

 

3 The Parties acknowledge that the Closing Date shall be December 1, 2010, and
the Control Party shall fully transfer the control of Lenovo Security on the
Closing Date and cease to consolidate the financial statements of Lenovo
Security.

 

4 The Parties shall together cause Legend Holdings to complete the registration
procedures with the AIC for the equity transfer before June 30, 2011, and the
Buyers shall be responsible for going through such procedures and the Control
Party shall provide and cause Legend Holdings to provide necessary assistance.

 

5 After the Closing, if Lenovo Security continues to use the resources of Party
D including without limitation the offices, financial systems, etc., Lenovo
Security shall pay certain fees, of which the specific amount shall be
determined by the relevant Parties separately.

 

6 Assets Transfer and Brand Authorization

 

  6.1

The Control Party undertakes that, to its knowledge, all the assets in
connection with the information security business acquired by the Control Party
in 2004 have been properly transferred to Lenovo Security, and as to the
intangible assets authorized by Legend Holdings and Lenovo Group Limited to
Party D, the Parties shall try their best to negotiate with Legend Holdings or
Lenovo Group Limited in order for Lenovo Security to continue



--------------------------------------------------------------------------------

 

the use of the intangible assets to the extent relevant to the current business
of Lenovo Security. In case there are any assets that have not been transferred
to Lenovo Security, the Control Party undertakes that it will transfer such
assets to Lenovo Security now on a free of charge basis. The scope of the assets
to be transferred or authorized hereunder (if any) shall be identified by the
relevant Parties in separate agreement(s).

 

  6.2 Brand, operation qualification and authorization of Lenovo Security: to
ensure the continuous operation of Lenovo Security after the completion of the
equity transfer transactions under this Agreement, the Parties undertake to try
their best to cause Legend Holdings to grant Lenovo Security a certain
transitional period after the Closing Date, during which time period Lenovo
Security shall have the right to use relevant brand, operational qualification
and authorization (including but not limited to intellectual properties such as
patents and trademarks ). The Parties shall cause Legend Holdings to assist
Lenovo Security and its new shareholders in dealing with certain matters to
ensure Lenovo Security’s continuous and stable operation. Relevant Parties may
enter into separate agreement(s) to define the scope of the authorized brand,
operational qualification and authorization stated in this clause.

 

7 Representations and Warranties

 

  7.1 Each of the Parties severally represents and warrants that it has
sufficient capacity and authority to execute this Agreement and perform the
transactions contemplated hereunder. The execution of this Agreement and/or the
performance of the transactions contemplated hereunder shall not violate any
applicable laws or regulations, the articles and association or the business
license of such Party, any legal instrument executed by such Party or any legal
document or order binding on such Party.

 

  7.2 The Parties shall try their best to consult with Legend Holdings in
connection with the matters under this Agreement, and to cause Legend Holdings
to execute the formal transaction documents in connection with this Agreement
with other Parties in accordance with the this Agreement and carry out other
relevant matters. In the event that the equity transfer under this Agreement
needs the cooperation of Legend Holdings, the Parties undertake to try their
best to cause Legend Holding to cooperate as much as possible.

 

8 Relevant Fees and Costs

 

  8.1 Regardless of whether the transactions contemplated hereunder are
consummated or not, each of the Parties shall be responsible for the its own
costs and fees incurred by such Party in connection with this Agreement and any
other documents in connection with the performance of this Agreement and the
negotiation and execution involved in the transactions contemplated hereunder
(including but not limited to legal, accounting, financial, consulting, advising
and other fees and costs).

 

  8.2 For the avoidance of doubt, the Parties state further that, in connection
with the implementation of Article 2.7 hereof, the Buyers represent that they
will only assume the 20% income tax for the dividends to Qi Jian and Wang Zheng
and the 25% income tax for the premium of transfer price for the 51% equity
interest in Lenovo Security by Legend Holdings deducting its investment cost
equaling 12.24 million. If the Control Party or Legend Holdings believes there
are other taxes, fees or costs to be paid, the Control Party shall bear such tax
and fees and such amount shall be part of the 66.5 million receivable by the
Control Party.

 

9 Termination

This Agreement shall be terminated under the following circumstances:

 

  9.1 The Parties mutually agree in writing to terminate this Agreement; or

 

  9.2 The Parties enter into other agreement(s) in which the Parties explicitly
agree that this Agreement or part of the terms hereof shall be replaced by other
agreement(s).



--------------------------------------------------------------------------------

10 Confidentiality and Disclosure

Except as otherwise required by laws, regulations or mandatory rules of the
stock exchange, the Parties shall treat this Agreement, the transactions
contemplated hereunder (including any potential termination and the reason
thereof) and any information exchanged by the Parties during the negotiation as
highly confidential, and no Party shall, without prior written consent of the
other Parties, disclose the aforementioned documents, matters or information to
any personnel or employee who has no direct working relationship with the
transactions contemplated hereunder or any third party (except for relevant
agent or professional advisors). In case of any losses incurred by any other
Party due to the disclosure of any Party or its relevant personnel, employees,
agent or professional advisors to whom such Party has disclosed any confidential
information without prior written consent of the other Parties, such disclosing
Party shall be liable to fully compensate the other Parties for any losses
caused thereby. This provision shall survive any termination of this Agreement.

 

11 Liability of Breach

In case of the breach by any Party of this Agreement which resulted in non
performance of the entire or part of this Agreement, the breaching Party shall
be liable and compensate the other Parties for all the losses caused by such
breach (including any litigation fees and reasonable attorney fees). In case
more than one Party have breached this Agreement, such Parties shall be liable
respectively according to specific situation.

 

12 Governing Law and Dispute Resolution

 

  12.1 The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the dispute resolution hereof shall be
governed by PRC laws.

 

  12.2 For any dispute arising from the construction or performance of this
Agreement, the Parties shall resolve such dispute through amicable consultation.
If such dispute cannot be resolved within 30 days after one Party notified any
other Party in writing for resolution through consultation, any Party may submit
such dispute to China International Economic and Trade Arbitration Commission
for arbitration in accordance with its then effective arbitrational rules. The
arbitration shall be conducted in Beijing and the arbitral award shall be final
and binding upon all the Parties involved in the arbitration.

 

  12.3 In case there is any dispute arising out of the construction or
performance of this Agreement or in case there is any dispute under arbitration,
except the matters in dispute, each of the Parties shall continue to exercise
the rights and perform the obligations under this Agreement.

 

13 Miscellaneous

 

  13.1 This Agreement shall be effective upon the execution or sealing by each
Party on the date first written above.

 

  13.2 This Agreement may be amended or supplemented by the Parties in writing,
and such amendment or supplement to this Agreement shall be the integrated part
of and have the same legal effect to this Agreement.

 

  13.3 If any or several terms hereof are ruled as void, illegal or
unenforceable pursuant to any laws or regulations in any respect, the
effectiveness, legality and enforceability of the remaining terms hereof shall
not be affected or impaired in any respect. The Parties shall replace such void,
illegal or unenforceable terms with such terms that are permitted by laws and
acceptable to the Parties through amicable consultation, and the economic effect
of such effective terms shall to the extent possible be as same as that of those
void, illegal or unenforceable terms.

 

14 Language and Counterparts



--------------------------------------------------------------------------------

This Agreement shall be executed in Chinese and English, and for any discrepancy
arising between the Chinese and English version, the Chinese version shall
prevail. This Agreement shall be signed in 8 copies, each Party holding 2
copies.

( Signature Page Follows )



--------------------------------------------------------------------------------

In witness whereof, the Parties have duly executed this Agreement as of the date
first above written.

 

Party A:

Qi Jian (Signature)

  

Party B:

Liu Kequan (Signature)

  

Party C:

Lenovo-AsiaInfo Technologies, Inc.

  

Party D:

AsiaInfo-Linkage, Inc

  